977 F.2d 571
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.IN RE:  Victor COLEY, Petitioner.
No. 92-8063.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 28, 1992Decided:  October 20, 1992

Petition denied by unpublished per curiam opinion.
Victor Coley, Petitioner Pro Se.
PETITION DENIED.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Victor Coley petitions this Court for a writ of mandamus directing the district court to act on several of Coley's motions filed in a case pending before that court.  On August 25, 1992, the district court dismissed Coley's complaint in that action without prejudice.  The district court's dismissal moots Coley's mandamus petition.  Accordingly, although we grant leave to proceed in forma pauperis, we deny the petition.


2
As our review of the materials before us reveals that it would not significantly aid the decisional process, we dispense with oral argument.

PETITION DENIED